department of the treasury qi of internal_revenue_service tax_exempt_and_government_entities_division washington d c aug - tiler ati uniform issue list werk khakkkekiik waar hehekkkenk ik whrahaakhekinkee legend taxpayer a wherein w ik ik i amount whkkkk wark financial_institution a kramer kakkekreeakekkek financial_institution b financial_institution c fund cc rukkkhrekakkkkkknkkkkrk ira whack erent hi ira y ae ke be ee account z ae eee aee eee dear wik iit this is in response to your request submitted on your behalf by your authorized representative dated t ththhhahhh bs suddlemented by correspondence dated and steertreeert in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a asserts that his failure to accomplish a rollover of amount within the 60-day period prescribed by sec_408 of the code was due to an error on the part of taxpayer a's financial advisor taxpayer a further represents that amount has not been used for any other purpose taxpayer a decided to change his retirement investments at the behest of his financial advisor taxpayer a moved amount out of ira x at financial_institution a in order to take advantage of a loan investment opportunity through a self-directed_ira y at financial_institution b taxpayer a entrusted the transfer of amount to his financial advisor unbeknownst to taxpayer a the financial advisor and representative of fund c took advantage of the investment opportunity with fund c by depositing the distributed assets of ira x directly into fund c’s account z with financial_institution c a non-ira account in order to purchase investment notes from fund c directly instead of depositing amount into ira y then having ira y purchase the investment notes from fund c ira y was unable to accept the investment notes of fund c and required that any assets within the self-directed_ira be purchased with funds already within the ira by the time taxpayer a’s financial advisor realized his error the 60-day period to complete the tax- free rollover had expired this transaction resulted in taxpayer a failing to deposit the distributed_amount into ira y within days of the distribution from ira x taxpayer a’s financial advisor has acknowledged in writing that he misunderstood the procedures for acquiring the investment notes of fund c and placing them within a self-directed_ira based on the above facts and representations you request a ruling that the internal_revenue_service service waive the 60-day rollover requirement with respect to amount contained in sec_408 of the code in this instance sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover of amount was caused by an error on the part of taxpayer a’s financial advisor and the representative of fund c resulting in the failure to deposit amount into ira y within days after being distributed from ira x therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to amount from ira x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount into another qualified_plan or rollover ira provided all other requirements of sec_408 of the code except the day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office i if you wish to inquire about this ruling please contact identification_number see rea reed at ae nea please address all correspondence to ane ee rrr st sincerely yours carden westins carlton a watkins manager ’ employee_plans technical group
